Exhibit 10.40
THIRD AMENDING AGREEMENT
Between:
THE UNIVERSITY OF BRITISH COLUMBIA, a corporation continued under the University
Act of British Columbia and having its Industry Liaison offices at #103 — 6190
Agronomy Road, Vancouver, British Columbia, V6T 1Z3
(the “University”)
- and -
ONCOGENEX TECHNOLOGIES INC., a corporation incorporated under the laws of
Canada, and having offices at Suite 400, 1001 West Broadway, Vancouver, British
Columbia, V6H 4B1
(the “Licensee”)
WHEREAS:

A.  
The University and the Licensee entered into a license agreement with a Date of
Commencement of November 1, 2001 with respect to TRPM-2 (the “Original Clusterin
License Agreement”) pursuant to which the University granted the Licensee an
exclusive worldwide license to the Technology;
  B.  
The University and the Licensee entered into an amending agreement effective as
of August 30, 2006 with respect to the Original Clusterin License Agreement (the
“First Amending Agreement”) and a second amending agreement and consent
effective as of August 7, 2008 with respect to the Original Clusterin License
Agreement as amended by the First Amending Agreement (the “Second Amending
Agreement” and together with the First Amending Agreement, the “Amendments”);
and
  C.  
In connection with a proposed sublicense in respect of the Original Clusterin
License Agreement as amended by the Amendments (the “Clusterin License
Agreement”), pursuant to a proposed Collaboration and License Agreement (the
“Teva Agreement”) by and between the Licensee and Teva Pharmaceutical Industries
Ltd. (“Teva”), the University and the Licensee now wish to further amend the
Clusterin License Agreement, as set out below.

Terms used but not defined herein shall have the meaning ascribed to them in the
Clusterin License Agreement.
Now therefore, in consideration of the premises and the mutual covenants
contained in this Third Amending Agreement (this “Amending Agreement”), and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree with each other as
follows:

1. Article 3.4 of the Clusterin License Agreement is hereby amended by replacing
it with the following:
“Notwithstanding Article 3.1 but subject to Article 10.6, the parties
acknowledge and agree that the University may use the Technology and any
Improvements without charge in any manner whatsoever for research, scholarly
publication, educational or other non-commercial uses.”

*  
Certain information in this exhibit has been omitted as confidential, as
indicated by [***]. This information has been filed separately with the
Commission.

 

 



--------------------------------------------------------------------------------



 



2. Article 4.1 of the Clusterin License Agreement is hereby amended by replacing
it with the following:
“The Licensee shall have the right to grant sublicenses and a sublicensee shall
have the right to grant sub-sublicenses (consistent with the terms applicable to
sublicenses) to Affiliated Companies and other third parties with respect to the
Technology and any University Improvements with the prior written consent of the
University, which consent shall not be unreasonably refused. The Licensee or a
sublicensee shall not be obligated to obtain the University’s consent to the
granting of a sublicense or sub-sublicense if the proposed sublicensee or
sub-sublicensee has a market capitalization in excess of CAN. $500,000,000 at
the time of the granting of the sublicense or sub-sublicense, as the case may
be, provided always that such sublicense or sub-sublicense shall be in full
compliance with the terms of this Agreement. The Licensee will furnish the
University with a copy of each sublicense and each sub-sublicense granted within
30 days after execution. Such sublicenses and sub-sublicenses will be considered
to be Confidential Information of the Licensee, and will be subject to the
Confidentiality provisions of Article 10.”
3. Article 4.2 of the Clusterin License Agreement is hereby amended by replacing
it with the following:
“Any sublicense granted by the Licensee and any sub-sublicense granted by a
sublicensee shall be personal to the sublicensee or sub-sublicensee, as the case
may be, and shall not be assignable without the prior written consent of the
University, such consent not to be unreasonably withheld. Such sublicenses and
sub-sublicenses shall contain covenants by the sublicensee or sub-sublicensee,
as the case may be, to observe and perform similar terms and conditions to those
contained in this Agreement and in particular the Licensee shall cause each
sublicensee and sub-sublicensee to indemnify the University on the same terms
and conditions as are contained in Article 9.1 of this Agreement.”
4. Article 6.6 of the Clusterin License Agreement is hereby deleted.
5. Article 7.1 of the Clusterin License Agreement is hereby amended by replacing
it with the following:
“7.1(a) The Licensee shall have the right to identify any process, use or
products arising out of the Technology and any University Improvements that may
be patentable and may seek patent protection with respect thereto, in which case
the Licensee shall take all reasonable steps to apply for a patent in the name
of the University provided that the Licensee pays all costs of applying for,
registering and maintaining the patent in those jurisdictions in which the
Licensee might designate that a patent is desirable or reasonably required. The
patent counsel shall be selected by Licensee with the consent of the University,
such consent not to be unreasonably withheld or delayed. The University shall
remain the client of such patent counsel, however, the Licensee will provide
direct instructions to the patent counsel on all patent matters relating to the
Technology including filing, prosecution, management, maintenance, including
renewals and term extensions thereof, and the scope and content of patent
applications and to request countries for foreign filings. The Licensee will pay
patent counsel for all costs incurred with respect to any and all patents
relating to the Technology. The Licensee will supply or instruct the patent
counsel to supply the University with copies of all material documents and
correspondence received and filed in connection with the prosecution of patents
hereunder. The Licensee will keep the University advised as to all material
developments with respect to such applications with sufficient time for the
University to review and respond, and generally not less than 30 days prior to
an applicable patent deadline, unless circumstances reasonably require the
Licensee to act sooner to protect the patents, in which case the Licensee may
act sooner. The University shall, as required and at the Licensee’s cost for the
University’s reasonable out-of-pocket expenses, reasonably cooperate with the
Licensee, its lawyers and agents in the filing, prosecution, management and
maintenance of the patents.
7.1(b) Licensee shall have the right to fulfill its obligations or practice its
rights under Section 7.1(a) through Teva, provided that Licensee shall remain
primarily liable for any acts or omissions by Teva with respect to such rights
and obligations.”

 

 



--------------------------------------------------------------------------------



 



6. Article 10.5 of the Clusterin License Agreement is hereby amended by
replacing it with the following:
“Notwithstanding any termination or expiration of this Agreement, the
obligations created in this Article 10 shall survive and be binding upon the
Licensee, the University and their respective successors and assigns.”
7. Article 10.6 of the Clusterin License Agreement is hereby amended by
replacing the words “three months” with the words “[***] months” and by
replacing the words “six month period has elapsed” with the words “[***] month
period has elapsed after the date the Licensee received the proposed publication
or presentation,”.
8. Article 11.4 of the Clusterin License Agreement is hereby amended by adding
the following as the last sentence of said Article:
“As used in this Article 11.4, the term “commercially reasonable efforts” means,
with respect to a task or obligation under this Agreement, exerting such efforts
and employing such resources as would normally be exerted or employed by
Licensee, if at such time there is no sublicensee in respect of this Agreement
with respect to such task or obligation, or by the respective sublicensee, if at
such time there is a sublicensee in respect of this Agreement with respect to
such task or obligation, in conducting such tasks or obligations for its other
drug candidates and pharmaceutical products of a comparable stage of development
and commercial potential, taking into account the cost effectiveness of efforts
or resources, the competitiveness of alternative compounds or products that are
or are expected to be in the marketplace, the patent and other proprietary
position of the compound or product, the likelihood of regulatory approval, the
profitability of the compound or product and alternative compounds or products
and any other factors reasonably relevant to assessing the commercial
reasonableness of expending amounts of efforts and resources.”
9. Article 12.1 of the Clusterin License Agreement is hereby amended by adding
the following sentence as the last sentence of said Article:
“Notwithstanding the foregoing, Licensee shall be deemed to satisfy its
obligations under this Article 12.1 with respect to Teva, as a sublicensee in
respect of this Agreement, if Teva maintains the accounts and records as
required under the sublicense agreement between Licensee and Teva (the “Teva
Sublicense Agreement”).”
10. Article 13.3 of the Clusterin License Agreement is hereby amended by adding
the following sentences as the last two sentences of said Article:
“Notwithstanding the foregoing, Licensee shall be deemed to satisfy its
obligations under this Article 13.3 with respect to Teva, as a sublicensee in
respect of this Agreement, if (a) Teva procures and maintains, at all times
during the effectiveness of the Teva Sublicense Agreement, the insurance
required under such Teva Sublicense Agreement, which may be satisfied through
self-insurance, to the extent Teva self-insures for other liabilities relating
to the development and commercialization of other pharmaceutical products and
(b) the Licensee uses reasonable efforts to ensure that such insurance contains
a waiver of subrogation against the University, its Board of Governors, faculty,
officers, employees, students, and agents.”
11. The first paragraph of Article 18.3 of the Clusterin License Agreement is
hereby amended by replacing it with the following:
“If any one of more of the following events has occurred and the Licensee or its
sublicensee has not cured these events within 30 days of receiving written
notice from the University, the University may, at its option, terminate this
Agreement; provided that the Licensee’s sublicensee may (but is not obligated
to) cure any such event under Articles 18.3(a), (h) or (j) within such 30-day
period, and the University shall not have the right to terminate this Agreement
following any such cure by the Licensee’s sublicensee. The University shall
provide written notice to the Licensee’s sublicensee of any event under
Article 18.3 at the same time as it provides written notice to the Licensee:”

 

 



--------------------------------------------------------------------------------



 



12. Article 18.5 of the Clusterin License Agreement is hereby amended by adding
the following as the last sentence of said Article:
“The Licensee’s sublicensee may (but is not obligated to) cure any such default
under this Article 18.5, and the University shall provide written notice to the
Licensee’s sublicensee of any such default at the same time as it provides
written notice to the Licensee.”
13. Article 18.9 of the Clusterin License Agreement is hereby amended by adding
the following as the last sentence of said Article:
UBC hereby acknowledges that the Teva Sublicense Agreement is consistent with
the terms of this Agreement. Notwithstanding Section 18.7, Teva (as Licensee’s
sublicensee) may continue to [***] UBC to [***] in the manner set forth in this
Clusterin License Agreement [***] for [***] UBC will [***] pursuant to this
Article 18.9.
14. The Licensee agrees that “Revenue” as that term is defined in the Clusterin
License Agreement shall include all revenues, receipts, monies and the fair
market value of all other consideration received from the sale of “Authorized
Generic Products” as that term is defined in the Teva Agreement.
15. The University represents that the Licensee is in good standing under the
Clusterin License Agreement as of the Effective Date of this Agreement.
16. Any notices or other documents that any of the parties hereto are required
or may desire to deliver to Teva under the Clusterin License Agreement, as
amended by this Amending Agreement, shall be delivered in accordance with the
notice provisions set forth in Article 16.1 of the Clusterin License Agreement
to the following address or to such other address as Teva may hereinafter
designate in writing:
Teva Pharmaceutical Industries, Ltd.
c/o Teva Neuroscience, Inc.
901 E. 104th Street
Kansas City, MO 64131
Attention: General Counsel, NA Brand Pharmaceuticals
17. Teva is not a party to this Amending Agreement or the Clusterin License
Agreement but is an intended third-party beneficiary of this Amending Agreement;
provided, however, that all rights of Teva provided for hereunder shall
terminate upon the termination of the Teva Sublicense Agreement.
18. Except as modified herein, the University and the Licensee confirm that the
Clusterin License Agreement remains unmodified and in full force and effect. The
Clusterin License Agreement as modified by this Amending Agreement constitutes
the entire agreement between the parties relating to the subject matter hereof.
This Amending Agreement may be executed by the parties in separate counterparts,
including by electronic transmission via facsimile or e-mail, each of which such
counterparts when so executed and delivered shall be deemed to constitute one
and the same instrument.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this Amending Agreement on
December 20, 2009, which Amending Agreement shall be deemed effective
immediately prior to, but on the same date as, the effectiveness of the Teva
Sublicense Agreement (the “Effective Date”).

     
SIGNED FOR AND ON BEHALF OF
THE UNIVERSITY OF BRITISH COLUMBIA by its duly authorized officers:
     
/s/ Brad Wheeler
   
 
Authorized Signatory
   
 
   
 
Authorized Signatory
   
 
   
SIGNED FOR AND ON BEHALF OF ONCOGENEX TECHNOLOGIES INC.
By its duly authorized officer:
     
/s/ Scott Cormack
   
 
Authorized Signatory
   

 

 